Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9,16,17 and 25-27 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 9 requires the addition of the second isocyanate (ie the crosslinker) subsequent to injection molding. The specification never teaches such a sequence of steps. Instead, Applicant’s specification always combines the crosslinkable polymer with the second isocyanate (ie the crosslinker) prior to molding (see page 41 line 24 through page 43 line 31 of spec). In such a process, the second isocyanate (ie the crosslinker) must be 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9,16,17 and 25-27 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 calls for step (I) to comprise injection molding the crosslinkable thermoplastic polyurethane-urea composition, yet the claim did not define what is considered to be the “polyurethane-urea composition”. The “polyurethane-urea composition” cannot be considered to be the combination of  polyurethane-urea with crosslinker because the claim adds the crosslinker subsequent to the injection molding step. On the other hand, the end of claim 9 does appear to consider the “composition” to be the combination of polyurethane-urea with crosslinker.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 9,16,17 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kim 6939924 in combination with Wu 2004/0220356.
Kim desires to crosslink conventional thermoplastic polyurethane with modified isocyanate to form thermoset urethane golf ball covers (abstract). Kim teaches thermoplastic polyurethane golf ball materials from polyol, isocyanate and chain extender (col 3 line 65 through col 4 line 3). Diamine chain extenders (applicant’s “c”) can be added to urethane prepolymer (applicant’s “a” + “b”) to form the thermoplastic polyurethane (col 11 line 14-16).
One technique for forming the cover is by injection molding half shells (col 15 line 27). The half shells are then coated with the modified isocyanate and compression molded to induce crosslinking (col 15 line 39). Because the modified isocyanate was not present during injection molding, no chemical crosslinking would have occurred during the injection molding. The coating of the shells qualifies as applicant’s “adding crosslinker to the crosslinkable polyurethane-urea”. Kim prefers (col 5 line 24-27) a modified isophorone diisocyanate.
	Applicant’s claims differ from Kim in that:
	(1) Unmodified isocyanates such as isophorone diisocyanate are used for crosslinking instead of modified isocyanates;
	(2) the relative amount of urethane/urea linkages is not specified;


	These appear to be obvious modifications/choices. Kim’s use of modified isocyanate crosslinkers was to avoid premature crosslinking during injection molding as the modified isocyanate has a higher activation temperature than its unmodified counterpart (col 3 line 19-29; col 7 line 49-67).
	However, it would have been readily apparent to one of ordinary skill that modifying the isocyanate is unnecessary when the cover is coated with the isocyanate crosslinker. The injection molding step occurs without the isocyanate crosslinker being present – so there is no danger of premature crosslinking. A modified isocyanate crosslinker would be needed only for Kim’s alternative processes where the polyurethane is blended with the crosslinker prior to injection molding. For these reasons, it would have been obvious to simply use conventional isophorone diisocyanate instead of its modified version in Kim’s process of injection molding half shells, coating with isocyanate crosslinker and compression molding. 
	The claimed 90-10/10-90 ratio of urethane/urea linkages encompasses the vast majority of all mathematical possibilities as 100-0/0-100 is the maximum ratio possible. Any ratio would have been prima facie obvious. Simply claiming slightly less than the entire possible range is no reason for allowability.
Compression molding injection molded half shells at 250-4000F is common for urethane golf ball materials (see paragraph 440 of Wu 2004/0220356). It would have been within the ordinary skill to determine proper compression molding temperature.


	The ratio of thermoplastic urethane to isocyanate crosslinker is 98:2 to 80:80 (col 5 line 42 of Kim).
	The urethane prepolymers can have a 3-9% NCO content (paragraph 323 of Wu).

Claims 9,16,17 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kim 6939924 in combination with Wu 2004/0220356 in further view of Matroni 2004/0077434.
	Kim/Wu apply as explained above. Matroni (abstract; table 6) is cited to confirm that unmodified isocyanate crosslinkers such as isophorone diisocyanate can be absorbed into a polyurethane golf ball cover in order to crosslink the cover.

Claims 9,16,17 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Kim 6939924 in combination with Wu 2004/0220356 in further view of Sullivan 2012/0129632.
	Kim/Wu apply as explained above. Catalysts for forming the prepolymer are not suggested by Kim/Wu.
	Use of catalysts to promote prepolymer forming reaction is known (Sullivan paragraph 56). Inclusion of such a catalyst would have been  obvious for its known effect. Sullivan (paragraph 59) also teaches urethane/urea linkage ratios consistent with applicant’s claim 9.


Applicant's arguments filed 1/31/22 have been fully considered but they are not persuasive.
Applicant cites page 10 lines 8-17 of the specification to support the claimed sequence of steps:
1) producing the polyurethane-urea
2) injection molding the polyurethane-urea
3) adding the isocyanate crosslinker

However, the cited passage does not support this sequence.

Also disclosed herein is a method for preparing a golf ball layer that includes: (1)
preparing a composition that includes a thermoplastic polyurethane-urea that is the reaction product of (a) a diol or polyol, (b) a first isocyanate, and (c) an amine chain extender; (2) and then inducing crosslinking or polymerization in the composition by adding a crosslinker to the composition. The crosslinker may be added to the composition by dry blending, extrusion or other mixing methods before injection molding. In certain embodiments, the TPUU composition can be crosslinked by heating the composition at a temperature of at least 100°C, more particularly at least 120°C, and most particularly at least 140°C. In certain embodiments, the composition is not heated to a temperature greater than 250°C, more particularly not greater than 240°C, and most particularly not greater than 230°C. 

Clearly, the crosslinker (ie the second isocyanate) is added BEFORE the injection molding step not SUBSEQUENT to the injection molding step. The passage supports the lack of written description rejection of what is currently claimed.

Applicant does not provide any arguments as to why one of ordinary skill would not have recognized that modifying//blocking the isocyanate crosslinkers would have been unnecessary when the isocyanates are coated on the injection molded polyurethane-urea. Matroni exemplifies these unmodified or unblocked isocyanate crosslinkers being coated on and absorbed into a polyurethane golf ball cover.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BUTTNER whose telephone number is (571)272-1084. The examiner can normally be reached on weekdays from 9 to 3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Randy Gulakowski, can be reached at telephone number 571-272-1302. The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 

/DAVID J BUTTNER/           Primary Examiner, Art Unit 1765                                                                                                                                                                                             	3/7/22